EXAMINER’S AMENDMENT AND REASONS FOR ALLOWANCE 
Note: 	The present application is being examined under the pre-AIA  first to invent provisions. 
	This Notice of Allowance is in response to communications filed April 9, 2021.

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 9, 2021 has been entered.
 
Allowable Claims
2.	Claims 1, 4, 5, 7, 10, 13 and 15-25 are allowed over the prior art of record.

Examiner’s Amendment
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Please amend lines 3-5 of claim 1 to add a colon after “each of” and switch the semi-colon after “FDA-approved eye-drop bottle” to a comma, as follows:
Claim 1. ---an outer shell that houses each [[of: an eye-drop bottle cap grip comprising an inner grip portion that fits over and removably couples to a bottle cap of any FDA-approved eye-drop bottle,---


Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record are Burke, JR. et al. (US 9,361,780), Reygaert (US PGPUB 2010/0142330), Lazar (US PGPUB 2011/0119090) and Cain et al. (US PGPUB 2003/0089733).
Burke, Reygaert, Lazar and Cain, while disclosing similar medical bottle cap adherence devices, fail to reasonably disclose or suggest, alone or in combination, an outer shell that houses each of the adherence components as well as an eye-drop bottle cap grip comprising an inner grip portion that fits over and removably couples to a bottle cap of any FDA-approved eye-drop bottle; wherein the inner grip portion comprises a variable gripping surface that includes a pliable material that conforms to a shape of the bottle cap; and when coupled to the bottle cap, the eye-drop bottle cap grip securely holds the bottle cap so that the bottle cap rotates with respect to the FDA-approved eye-drop bottle as the device is rotated.
The unique combination of structure untaught by Burke, Reygaert, Lazar and Cain exhibits a novel and non-obvious function of the claimed device; namely, such a design allows for the device to be no more cumbersome to use than any other bottle cap - once attached, a user can simply rotate the device in a manner that in turn rotates the bottle cap of the eye-dropper bottle, and the device and bottle cap can then be separated from the eye-dropper as one unit piece, as opposed to separately removing the device from the bottle cap and then removing the bottle cap.  This advantage affords convenience to the user, and reduces risk of a user misplacing or forgetting to reattach the device to the bottle cap following dispensing of drops into their eyes - in turn, adherence to ocular medication is improved, as suggested by applicant in paragraphs [0020-0022], [0031-0032] and [0034] of US PGPUB 2018/0008459 A1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J MENSH whose telephone number is (571)270-1594.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW J MENSH/Primary Examiner, Art Unit 3781